Title: [Thursday October 5. 1775].
From: Adams, John
To: 


      On Thursday October 5. 1775. See the Journals. Sundry Letters from London were laid before Congress and read, and a motion was made, that it be resolved that a Committee of three be appointed to prepare a Plan for intercepting two Vessells which are on their Way to Canada, laden with Arms and Powder, and that the Committee proceed on this Business immediately. The Secretary has omitted to insert the Names of this Committee on the Journals. But as my Memory has recorded them, they were Mr. Deane, Mr. Langdon and myself, three Members who had expressed much Zeal, in favour of the Motion. As a considerable part of my time, in the Course of my profession, had been spent upon the Sea coast of Massachusetts, in Attending the Courts and Law Suits at Plymouth, Barnstable, Marthas Vineyard, to the Southward and in the Counties of Essex, York and Cumberland to the Eastward, I had conversed much with the Gentlemen, who conducted our Cod and Whale Fisheries, as well as the other Navigation of the Country, and had heard much of the Activity, Enterprize, Patience, Perseverance, and daring Intrepidity of our Seamen, I had formed a confident Opinion that if they were once let loose upon the Ocean, they would contribute greatly to the relief of our Wants as well as to the distress of the Ennemy. I became therefore at once, an Ardent Advocate for this motion, which We carried, not without great difficulty. The Opposition to it was very loud and vehement. Some of my own Colleagues, appeared greatly allarmed at it: and Mr. Edward Rutledge never displayed so much Eloquence as against it. He never appeared to me to discover so much Information and Sagacity, which convinced me that he had been instructed out of Doors, by some of the most knowing Merchants and Statesmen in Philadelphia. It would require too much time and space to give this debate at large, if any memory could Attempt it. Mine cannot. It was however represented as the most wild, visionary mad project that ever had been imagined. It was an Infant, taking a mad Bull by his horns. And what was more profound and remote, it was said it would ruin the Character, and corrupt the morals of all our Seamen. It would make them selfish, piratical, mercenary, bent wholly upon plunder, &c. &c. &c. These formidable Arguments and this terrible Rhetoric, were answered by Us by the best Reasons We could alledge, and the great Advantages of distressing the Ennemy, supplying ourselves, and beginning a System of maritime and naval Opperations, were represented in colours as glowing and animating. The Vote was carried, the Committee went out, and returned very soon, brought in the Report, in these Words, The Committee appointed to prepare a plan for intercepting the two Vessells bound to Canada, brought in a Report which was taken into Consideration; whereupon
      Resolved, That a Letter be sent to General Washington to inform him that Congress having received certain Intelligence of the Sailing of two north Country built Briggs, of no force, from England, on the eleventh of August last, loaded with Arms, Powder and other Stores for Quebec, without Convoy, which, it being of importance to intercept, desire that he apply to the Council of Massachusetts Bay for the two armed Vessells in their service, and dispatch the same, with a sufficient number of People, Stores &c. particularly a number of Oars, in order, if possible, to intercept the two Briggs and their Cargoes, and secure the same for the Use of the Continent; also any other Transports, laden with Ammunition, Cloathing, or other Stores, for the Use of the Ministerial Army or Navy in America, and secure them in the most convenient places for the purpose abovementioned; that he give the Commander or Commanders such Instructions as are necessary, as also proper Encouragement to the marines and Seamen, that shall be sent on this Enterprize, which Instructions are to be delivered to the Commander or Commanders sealed up, with orders not to open the same, untill out of sight of Land on Account of Secrecy.
      That a Letter be written to the said honourable Council, to put the said Vessells under the Generals Command and Direction, and to furnish him instantly with every necessary in their Power, at the Expence of the Continent.
      That the General be directed to employ the said Vessells and others, if he judge necessary, to effect the purposes aforesaid; and that he be informed that the Rhode Island and Connecticutt Vessells of Force, will be sent directly to their Assistance.
      That a Letter be written to Governor Cooke, informing him of the above, desiring him to dispatch one or both the Armed Vessells of the Colony of Rhode Island on the same Service, and that he Use the Precautions above mentioned.
      That a Letter be written to Governor Trumbull, requesting of him the largest Vessell in the Service of the Colony of Connecticutt, to be sent on the Enterprize aforesaid, acquainting him with the above particulars, and recommending the same precautions.
      That the said Ships and Vessells of War be on the Continental Risque and pay, during their being so employed.
     